Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 7, 2019

                                            No. 04-19-00471-CV

         IN RE QUALITY SOUTH TEXAS TRUCKING, INC. and Fred Gonzales, Sr.

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On July 10, 2019, relators filed a petition for writ of mandamus. Relators also filed a
motion for stay of the underlying proceedings pending final resolution of the petition for writ of
mandamus, which this court granted on July 12, 2019. The real parties in interest filed a response.
After considering the petition, the response, and the record, this court concludes relators are not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.
R. APP. P. 52.8(a). The stay imposed on July 12, 2019 is LIFTED.

        It is so ORDERED on August 7, 2019.



                                                                     _____________________________
                                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CVF001195D3, styled Steven Martinez, et al. v. Trinidad Drilling, et
al., pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo
presiding.